Citation Nr: 1429241	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  08-33 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.  

2.  Entitlement to service connection for a lumbosacral spine disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. N. Driever



INTRODUCTION

The Veteran served on active duty from January 1981 to January 1985. 

These claims come to the Board of Veterans' Appeals (Board) on appeal of a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board remanded these claims to the RO for additional development in November 2009 and September 2011.  At the time, the appeal included claims of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, depression and an anxiety disorder, and entitlement to a total disability rating based on individual unemployability due to service-connected disability.  In a rating decision dated September 2012, however, the RO granted these claims.   

The record raises claims of entitlement to service connection for a left arm disability and entitlement to nonservice-connected pension benefits.  As such, in its September 2011 Remand, the Board referred these matters to the Agency of Original Jurisdiction (AOJ) for appropriate action.  The AOJ has since taken no action; therefore, the Board again refers these raised claims to the AOJ for appropriate action.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board sincerely regrets the delay that will result from again remanding, rather than immediately deciding, these claims, but this additional development is necessary to ensure the record is complete.

The Veteran has lumbar and cervical spine disorders.  He claims that he developed these disorders secondary to physical abuse he suffered during active service.  A VA examiner and the RO have confirmed such abuse, but no medical professional has addressed whether the lumbar and cervical spine disorders are related thereto.  Such a discussion is crucial in this case as service treatment records suggest that the abuse might have affected the Veteran's neck and back.  These records specifically note multiple incidents of head trauma and one incident involving abdominal cramping with pain radiating into the neck and back.  

Accordingly, these claims are remanded for the following additional development and consideration:

1.  Schedule the Veteran for a VA examination of his spine.  The claims file and a complete copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examination report should indicate that this has been accomplished.  All necessary studies and tests, including x-rays if indicated, should be conducted.

The examiner should:  

(a) Identify all current cervical and lumbar spine disorders found to be present.

(b) Record in detail the Veteran's history of in-service physical abuse, including all incidents involving his head, neck and back, and his history of back and neck symptoms.   

(c) Pay particular attention to service treatment records, which refer to pain radiating down the Veteran's back and neck, and May 2003 private treatment records (dated years prior to any claim), which include a reported medical history of chronic back pain since 1983.  

(d) After considering this potentially relevant evidence, provide an opinion as to whether it is at least as likely as not (50% or greater probability) that any current cervical spine or lumbar spine disorder had its clinical onset during active service or is related to any in-service incident, including the abuse.

(e) Provide rationale for each opinion expressed and conclusion reached, citing the objective medical findings leading to the conclusion.

(f) If an opinion cannot be expressed without resorting to mere speculation, indicate in the record what evidence could be obtained to aid in providing such an opinion or discuss why a more definitive response cannot be provided.

2.  Next, review the examination report to ensure it complies with the instructions and responds to the questions asked.  If it does not, return it to the examiner for correction and all necessary additional information.   

3.  Finally, readjudicate the claims on appeal.  If either claim continues to be denied, send the Veteran and his representative a supplemental statement of the case and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

